DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 has been amended to recite “wherein when the dilator is disposed within the lumen of the catheter and wherein the second section outer diameter is 0.003” smaller than the inner diameter , when the dilator is disposed within the lumen of the catheter, . Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (PG PUB 2005/0004523) in view of Garrison (PG PUB 2013/0281788) and Ressemann et al. (PG PUB 2003/0050600).
Re claim 1, Osborne discloses a dilator 20 (Fig 4; seen extending through catheter 12 in Fig 1,2; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted) configured to facilitate advancement of a catheter through a blood vessel (it is noted that the italicized phrase is a functional recitation and, therefore, “a catheter” is not a part of the claimed invention; this limitation is met in view of Para 29), the dilator comprising: a first section (labeled in annotated Fig A below) comprising a metal tube 50 (Para 35); a second section (labeled in annotated Fig A below) distal of the first section (as seen in Fig A below), the second section being more flexible than the first section (Para 35); a distal tip 24 of the second section, a distal tip outer diameter (labeled in annotated Fig A below) being smaller than a second section outer diameter (labeled in annotated Fig A below), and wherein a distal-most end of the distal tip defines a distal opening 26 (as seen in Fig 4); and a single lumen (seen in Fig 4, extending from hub 28 of Fig 2 to opening 26 of Fig 2) extending through the first section and the second section to the distal opening (as seen in Fig 4); wherein the second section outer diameter is configured to minimize open space between the dilator and a lumen of a catheter when the dilator is disposed within the lumen of the catheter to facilitate advancement of the catheter through the blood vessel, wherein the open space includes a gap between the dilator and the lumen of the catheter to allow the dilator to move within and beyond the catheter (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” having a “lumen” or a “gap”; this limitation is met in view of Para 31 that states that “cannula 20 is sized to fit freely within the lumen of catheter 12”); wherein the second section is positioned at least partially, distally beyond a distal end of the catheter when the dilator is disposed within the lumen of the catheter, and wherein the gap is formed by a difference between the second section outer diameter and an inner diameter of the lumen of the catheter when the dilator is disposed within the lumen of the catheter (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” having a “distal end” and a “lumen” or a “gap”; this limitation is met in view of Fig 4 and Para 29); wherein the distal tip has a length and a flexibility configured to advance through the petrous portion of the internal carotid artery (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” or a “guidewire”; since the dilator is disclosed in Para 31 as fitting “freely within the lumen of catheter 12” and the lumen 18 of the catheter 12 is disclosed in Para 29 as being 1 mm, the dilator 20 has an outer diameter less than 1 mm; as set forth in the previous Office Actions, the petrous portion of the ICA is known to vary in size from 4 mm to 8 mm with an average size around 5 mm; accordingly, one of ordinary skill in the art would recognize that the tip 24 meets this limitation).
Osborne discloses that the single lumen of the dilator is “just large enough to receive wire guide 30 freely therethrough” (Para 32) wherein wire guide 30 is discloses in Para 29 as having a diameter of about 0.018 inch. Osborne does not explicitly disclose that the lumen has a maximum inner diameter of 0.024 inch. Garrison, however, teaches a dilator 2652 (Fig 8; comparable to dilator 20 of Osborne) having a lumen therein with a maximum inner diameter of 0.024 inch (Para 76) that is sized for a guide wire 2515 (Fig 8) having a diameter of 0.018 inch (Para 76, as in Osborne) to be inserted therethrough (as seen in Fig 8) for the purpose of creating a smooth transition between a catheter 2030 (Fig 8; comparable to catheter 12 of Osborne) and the 
Although Osborne discloses that tube 50 is metal, Osborne/Garrison do not explicitly disclose that the tube is a hypotube. Ressemann, however, teaches employing a metal tube 1575 (Fig 17A) which is cut in a spiral pattern along its distal length (Para 248; comparable to metal tube 50 of Osborne that has spiral-cut portion 52, as seen in Fig 4) and is a hypotube (Para 248) for the purpose of preventing collapse of the dilator in the location of the hypotube (Para 248). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne/Garrison to include the metal tube 50 as a hypotube, as taught by Ressemann, for the purpose of preventing collapse of the dilator in the location of the hypotube (Para 248).  

    PNG
    media_image1.png
    529
    756
    media_image1.png
    Greyscale

Re claim 2, Osborne discloses that when the dilator is disposed within the lumen of the catheter and wherein the second section outer diameter is 0.003" smaller than the inner diameter of the lumen of the catheter (as set forth above, the “catheter” is not a part of the claimed invention and therefore neither are an “inner diameter” or a “lumen”; accordingly, since the dilator 20 could be used with a catheter whose inner diameter is 0.003” larger than the second section outer diameter, this limitation is met).  
Re claim 4, Osborne discloses all the claimed features except that the second section includes at least one marker band. Garrison, however, teaches including a marker band at the distal end of the dilator 2652 (Para 79) for the purpose of facilitating placement of the device using fluoroscopy (Para 66). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify 
Re claims 6 and 20, Osborne discloses all the claimed features except that the distal tip includes a marker band. Garrison, however, teaches including a marker band at the distal tip of the dilator 2652 (Para 79) for the purpose of facilitating placement of the device using fluoroscopy (Para 66). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne to include the distal tip with a marker band, as taught by Garrison, for the purpose of facilitating placement of the device using fluoroscopy (Para 66).
Re claim 7, Osborne as modified by Garrison and Ressemann in the rejection of claim 1 above discloses a system comprising the dilator of claim 1 (see rejection above), further comprising the catheter 12 (Fig 2,4).
Re claim 9, Osborne discloses that a proximal end of the first section (to the left in annotated Fig A above) is coupled (via the remainder of the dilator 20 distal to the annotated “first section”) to a luer adaptor 22 (Fig 1; Para 31).  
Re claim 10, Osborne discloses that the second section is formed of polymer (Para 36, “soft polymer tip 24 of inner cannula 20”).  
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (PG PUB 2005/0004523)/Garrison (PG PUB 2013/0281788)/Ressemann et al. (PG PUB 2003/0050600) in view of Fojtik (PG PUB 2012/0071838).
Re claim 3, Osborne/Garrison/Ressemann disclose all the claimed features but do not explicitly disclose that the second section outer diameter is 0.070 inches. Fojtik, 
Re claim 8, Osborne/Garrison/Ressemann disclose all the claimed features but do not explicitly disclose that the second section outer diameter is 0.070 inches and the inner diameter of the catheter is 0.072 inches. Fojtik, however, teaches a dilator 10 (Fig 11,12; comparable to dilator 20 of Osborne) that has an outer diameter of 0.070 inches (claim 19) and a catheter 80 (Fig 11,12; comparable to catheter 12 of Osborne) having an inner dimeter of 0.072 inches (Para 54); Fojtik teaches that a system having these measurements is appropriate for various used in the vasculature (Para 18,52) and allows the dilator to slide through the catheter (Para 53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne/Garrison/Ressemann to include the second section with an outer diameter of 0.070 inches and the catheter with an inner diameter of 0.072, as taught by Fojtik, for the purpose of using the system in the vasculature (Para 18,52) and ensuring that the dilator can easily slide through the catheter (Para 53).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (PG PUB 2005/0004523)/Garrison (PG PUB 2013/0281788)/Ressemann et al. (PG PUB 2003/0050600) in view of Buiser et al. (PG PUB 2008/0234723) and Healy et al. (US Pat 6,364,894).
Re claim 5, Osborne/Garrison/Ressemann disclose all the claimed features except that the maximum inner diameter is consistent throughout an entire length of the dilator. Buiser, however, teaches a dilator 20 (Fig 2A) including a tapered distal tip 220 (Fig 2A; comparable to tapered distal tip 24 of Osborne) wherein the lumen 232+240 (Fig 2A) within the dilator has a maximum inner diameter that is consistent throughout an entire length of the dilator (Para 28,32). Buiser does not explicitly teach why such a lumen is desirable. Healy, however, teaches that providing a lumen with a maximum inner diameter that is consistent throughout an entire length of a member facilitates easy movement of a guidewire therethrough (Col 1, Lines 57-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne/Garrison/Ressemann to include the dilator such that its maximum inner diameter is consistent throughout an entire length of the dilator, as taught by Buiser, for the purpose of facilitating easy movement of a guidewire therethrough, as taught by Healy (Col 1, Lines 57-60).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (PG PUB 2005/0004523)/Garrison (PG PUB 2013/0281788)/Ressemann et al. (PG PUB 2003/0050600) in view of Fukuoka et al. (PG PUB 2015/0265802).
Re claim 11, Osborne/Garrison/Ressemann disclose all the claimed features except that the second section outer diameter is larger than a first section outer diameter. Fukuoka, however, teaches a dilator 70 (Fig 2; comparable to dilator 20 of Osborne) configured to be received inside a catheter 40 (as seen in Fig 1; comparable to catheter 12 of Osborne), wherein the dilator has a first section (labeled in annotated Fig B below; comparable to the labeled first section of Osborne in Fig A above) and a second section (labeled in annotated Fig B below; comparable to the labeled second section of Osborne in Fig A above) (wherein the division between the first and second sections in both dilators is located at the point where the dilator extends distally out from the catheter, as seen in Fig 15 of Fukuoka), wherein the second section has an outer .

    PNG
    media_image2.png
    506
    703
    media_image2.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (PG PUB 2005/0004523)/Garrison (PG PUB 2013/0281788)/Ressemann et al. (PG PUB 2003/0050600) in view of Razi (US Pat 5,542,936).
Re claim 12, Osborne/Garrison/Ressemann discloses all the claimed features except that the length of the distal tip is 1.5 cm to 3 cm. Razi, however, teaches an assembly (as seen in Fig 1) comprising a dilator 2 (Fig 1; comparable to dilator 20 of Osborne) that resides within an catheter 1 (Fig 1; comparable to outer catheter 12 of Osborne) and has a distal tip (as seen in Fig 1) that is 2 cm in length (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne/Garrison/Ressemann to include the distal tip with a length 1.5 cm to 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40- 43).
Claims 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (PG PUB 2005/0004523) in view of Garrison (PG PUB 2013/0281788), Ressemann et al. (PG PUB 2003/0050600) and Razi (US Pat 5,542,936).
Re claim 13, Osborne discloses a dilator 20 (Fig 4; seen extending through catheter 12 in Fig 1,2; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted) configured to facilitate advancement of a catheter through a blood vessel (it is noted that the italicized phrase is a functional recitation and, therefore, “a catheter” is not a part of the claimed invention; this limitation is met in view of Para 29), the dilator comprising: a first section (labeled in annotated Fig A above) that provides a smooth transition between the catheter and a guidewire positioned within the dilator (it is noted that the italicized phrase is a functional limitation and, thus, neither a “catheter” nor a “guidewire” are a part of the claimed invention; this limitation is met in view of Para 33); and a single lumen (seen in Fig 4, extending from hub 28 of Fig 2 to opening 26 of Fig 2) extending through the first section and the second section to a distal opening 26 defined by a distal-most end of the distal tip (as seen in Fig 4); wherein the second section outer diameter is configured to minimize open space between the dilator and a lumen of a catheter when the dilator is disposed within the lumen of the catheter to facilitate advancement of the catheter through the blood vessel, wherein the open space includes a gap between the dilator and the lumen of the catheter to allow the dilator to move within and beyond the catheter (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” having a “lumen” or a “gap”; this limitation is met in view of Para 31 that states that “cannula 20 is sized to fit freely within the lumen of catheter 12”); wherein the second section is positioned at least partially, distally beyond a distal end of the catheter when the dilator is disposed within the lumen of the catheter, and wherein the gap is formed by a difference between the second section outer diameter and an inner diameter of the lumen of the catheter when the dilator is disposed within the lumen of the catheter (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” having a “distal end” and a ); wherein the distal tip has a length and a flexibility configured to advance through the petrous portion of the internal carotid artery (it is noted that the italicized portion is a functional recitation and, thus, the claim does not require a “catheter” or a “guidewire”; since the dilator is disclosed in Para 31 as fitting “freely within the lumen of catheter 12” and the lumen 18 of the catheter 12 is disclosed in Para 29 as being 1 mm, the dilator 20 has an outer diameter less than 1 mm; as set forth in the previous Office Actions, the petrous portion of the ICA is known to vary in size from 4 mm to 8 mm with an average size around 5 mm; accordingly, one of ordinary skill in the art would recognize that the tip 24 meets this limitation).
Osborne discloses that the single lumen of the dilator is “just large enough to receive wire guide 30 freely therethrough” (Para 32) wherein wire guide 30 is discloses in Para 29 as having a diameter of about 0.018 inch. Osborne does not explicitly disclose that the lumen has a maximum inner diameter of 0.024 inch. Garrison, however, teaches a dilator 2652 (Fig 8; comparable to dilator 20 of Osborne) having a lumen therein with a maximum inner diameter of 0.024 inch (Para 76) that is sized for a guide wire 2515 (Fig 8) having a diameter of 0.018 inch (Para 76, as in Osborne) to be inserted therethrough (as seen in Fig 8) for the purpose of creating a smooth transition between a catheter 2030 (Fig 8; comparable to catheter 12 of Osborne) and the guidewire to avoid difficulty when navigating very curved vessels (Para 76). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne to include the lumen of the dilator with a maximum inner diameter of 0.024 inch, as taught by Garrison, for the purpose of creating a smooth 
Although Osborne discloses that tube 50 is metal, Osborne/Garrison do not explicitly disclose that the tube is a hypotube. Ressemann, however, teaches employing a metal tube 1575 (Fig 17A) which is cut in a spiral pattern along its distal length (Para 248; comparable to metal tube 50 of Osborne that has spiral-cut portion 52, as seen in Fig 4) and is a hypotube (Para 248) for the purpose of preventing collapse of the dilator in the location of the hypotube (Para 248). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne/Garrison to include the metal tube 50 as a hypotube, as taught by Ressemann, for the purpose of preventing collapse of the dilator in the location of the hypotube (Para 248).  
Additionally, Osborne/Garrison/Ressemann do not explicitly disclose that the length of the distal tip is 1.5 cm to 3 cm. Razi, however, teaches an assembly (as seen in Fig 1) comprising a dilator 2 (Fig 1; comparable to dilator 20 of Osborne) that resides within an catheter 1 (Fig 1; comparable to outer catheter 12 of Osborne) and has a distal tip (as seen in Fig 1) that is 2 cm in length (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne/Garrison/Ressemann to include the distal tip with a length 1.5 cm to 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40- 43).
Re claim 15, Osborne as modified by Garrison, Ressemann and Razi in the rejection of claim 13 above discloses a system comprising the dilator of claim 13 (see the rejection above), further comprising the catheter 12 (Fig 4).  
Re claim 18, Osborne discloses all the claimed features except that the second section includes at least one marker band. Garrison, however, teaches including a marker band at the distal end of the dilator 2652 (Para 79) for the purpose of facilitating placement of the device using fluoroscopy (Para 66). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne to include the second section with at least one marker band, as taught by Garrison, for the purpose of facilitating placement of the device using fluoroscopy (Para 66).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (PG PUB 2005/0004523)/Garrison (PG PUB 2013/0281788)/Ressemann et al. (PG PUB 2003/0050600)/Razi (US Pat 5,542,936) in view of Fojtik (PG PUB 2012/0071838).
Re claim 16, Osborne discloses that the dilator is sized to “fit freely” within the lumen of the catheter (Para 31), but Osborne/Garrison/Ressemann/Razi do not explicitly disclose that when the dilator is disposed within the lumen of the catheter the second section outer diameter is 0.003 inch smaller than the inner diameter of the lumen of the catheter.  Fojtik, however, teaches a dilator 10 (Fig 11,12; comparable to dilator 20 of Osborne) that has an outer diameter 0.003 inch smaller than the inner diameter of the lumen of a catheter 80 (Fig 11,12; comparable to catheter 12 of Osborne) in which it is received (Para 54; OD of dilator 10 is 0.068 inch while ID of 
Re claim 17, Osborne/Garrison/Ressemann/Razi disclose all the claimed features but do not explicitly disclose that the second section outer diameter is 0.070 inches. Fojtik, however, teaches a dilator 10 (Fig 11,12; comparable to dilator 20 of Osborne) that has an outer diameter of 0.070 inches (claim 19) for the purpose of allowing the dilator to be easily slid within an outer catheter (Para 53; like catheter 12 of Osborne) that forms a system sized for various uses in the vasculature (Para 18,52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne/Garrison/Ressemann/Razi to include the second section with an outer diameter of 0.070 inches, as taught by Fojtik, for the purpose of allowing the dilator to be easily slid within an outer catheter (Para 53) that forms a system sized for various uses in the vasculature (Para 18,52).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (PG PUB 2005/0004523)/Garrison (PG PUB 2013/0281788)/Ressemann et al. (PG PUB 2003/0050600)/Razi (US Pat 5,542,936) in view of Buiser et al. (PG PUB 2008/0234723) and Healy et al. (US Pat 6,364,894).
Re claim 5, Osborne/Garrison/Ressemann/Razi disclose all the claimed features except that the maximum inner diameter is consistent throughout an entire length of the dilator. Buiser, however, teaches a dilator 20 (Fig 2A) including a tapered distal tip 220 (Fig 2A; comparable to tapered distal tip 24 of Osborne) wherein the lumen 232+240 (Fig 2A) within the dilator has a maximum inner diameter that is consistent throughout an entire length of the dilator (Para 28,32). Buiser does not explicitly teach why such a lumen is desirable. Healy, however, teaches that providing a lumen with a maximum inner diameter that is consistent throughout an entire length of a member facilitates easy movement of a guidewire therethrough (Col 1, Lines 57-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osborne/Garrison/Ressemann/Razi to include the dilator such that its maximum inner diameter is consistent throughout an entire length of the dilator, as taught by Buiser, for the purpose of facilitating easy movement of a guidewire therethrough, as taught by Healy (Col 1, Lines 57-60).

Response to Arguments
Applicant’s arguments filed 9/15/2021 have been considered but are moot in view of the present rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783